IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. 
WR-80,344-01
WR-80,344-02
WR-80,344-03
WR-80,344-04


EX PARTE JOSEPH JOHN FLORES II, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 1114129-A, 1114130-A, 1173815-A, AND 1222277-A

IN THE 228TH DISTRICT COURT FROM HARRIS COUNTY


Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
aggravated assaults, possession with intent to distribute hydrocodone, and possession of cocaine. He
was sentenced to concurrent terms of imprisonment.  The First Court of Appeals affirmed the
convictions in unpublished opinions. Flores v. State, Nos. 01-10-00531-CR; 01-10-00532-CR; 01-10-00533-CR; 01-10-00534-CR (Tex. App.--Houston [1st Dist.] Feb. 26, 2013).  

	Applicant contends that he was denied his right, through no fault of his own, to pursue
petitions for discretionary review in this Court after his convictions were affirmed by the First Court
of Appeals. The trial court recommends that relief be granted in each case, and the writ records
support the recommendations. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997);
Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).
	Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review
of the judgments of the First Court of Appeals in Cause Nos. 01-10-00531-CR, 01-10-00532-CR,
01-10-00533-CR, and 01-10-00534-CR that affirmed his convictions in Cause Nos. 1114129,
1114130, 1173815, and 1222277 from the 228th District Court of Harris County.  Applicant shall
file his petitions for discretionary review with this Court within 30 days of the date on which this
Court's mandate issues. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: October 30, 2013
Do not publish